DETAILED ACTION
This action is in response to the submission filed on 12/11/2012.  Claims 29-48 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29-48 are objected to because of the following informalities:  claims 29 and 43 recite “the probability of observing…on that pathway just by chance” and claim 38 recites “calculates a probability of the number and/or distribution of observed measurements … expected by chance”. Including “by chance” is unnecessary, as probability itself is the extent to which something occurs by chance. Appropriate correction is required.
Claims 31-34 are objected to because of the following informalities: claims 31 and 34 contain identical claim language, as well as claims 32 and 33. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concept) without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception.  (See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d). 
Regarding claim 29, applying step 1, the preamble of claim 29 claims a system, therefore this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system comprising:

at least one processor and

a memory coupled to the at least one processor,

wherein the memory stores:

a node data structure including a plurality of nodes, wherein each node of the plurality of nodes has a corresponding measured difference,

a pathway data structure including a plurality of pathways, wherein each pathway of the plurality of pathways includes a set of nodes, and wherein the set of nodes for each pathway is linked to other nodes based on known interactions between the nodes;

a data structure including, for each pathway of the plurality of pathways, a P-value indicating the probability of observing measured differences on that pathway just by chance;

instructions for execution by the at least one processor, and wherein the instructions include:

for a first pathway and a second pathway, computing, for each pathway, a first P-value indicating a probability of observing measured differences on that pathway just by chance; 

identifying a set of intersecting nodes, wherein the set of intersecting nodes are included in a first set of nodes corresponding to the first pathway and a second set of nodes corresponding to the second pathway;

for the first pathway and the second pathway, computing a second P-value indicating a probability of observing the measured differences on that pathway just by chance when the set of intersecting nodes is removed; and

in response to the first P-value of the first pathway being lower than the second P-value of the first pathway and the first P-value of the second pathway being lower than the second P- value of the second pathway, generating and displaying an indication that an independent functional module is present between the first pathway and the second pathway, wherein the independent functional module that includes many or all of the common nodes between the two pathways.

The limitations of “a node data structure including a plurality of nodes, wherein each node of the plurality of nodes has a corresponding measured difference”, “a pathway data structure including a plurality of pathways, wherein each pathway of the plurality of pathways includes a set of nodes, and wherein the set of nodes for each pathway is linked to other nodes based on known interactions between the nodes”, “a data structure including, for each pathway of the plurality of pathways, a P-value indicating the probability of observing measured differences on that pathway just by chance”, and “identifying a set of intersecting nodes, wherein the set of intersecting nodes are included in a first set of nodes corresponding to the first pathway and a second set of nodes corresponding to the second pathway” describe an abstract idea because it is directed to a mathematical concept, namely a mathematical graph depicting pathways. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a node data structure depicting pathways including probabilities of observing measured differences on that pathway, expressed in words rather than a specific formula, is a mathematical relationship. 
The limitations of “for a first pathway and a second pathway, computing, for each pathway, a first P-value indicating a probability of observing measured differences on that pathway just by chance” and “for the first pathway and the second pathway, computing a second P-value indicating a probability of observing the measured differences on that pathway just by chance when the set of intersecting nodes is removed” describe an abstract idea because it is directed to a mathematical concept, namely a computing a first and second P-values. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, computing a first and second P-values, expressed in words rather than a specific formula, is a mathematical relationship. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites one additional limitations that is not an abstract idea: (1)
“in response to the first P-value of the first pathway being lower than the second P-value of the first pathway and the first P-value of the second pathway being lower than the second P- value 
The additional limitation of “in response to the first P-value of the first pathway being lower than the second P-value of the first pathway and the first P-value of the second pathway being lower than the second P- value of the second pathway, generating and displaying an indication that an independent functional module is present between the first pathway and the second pathway, wherein the independent functional module that includes many or all of the common nodes between the two pathways” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. generating and displaying an indication that an independent functional module is present does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the “at least one processor” and a “memory” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0137] and Figure 20 of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 43 is similarly rejected as claim 29 above. The claim recites the abstract idea of a mathematical concept with the insignificant extra solution activity of generating and displaying an indication that a module is present. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. Reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claims 30-42 and 44-48 are further directed to generating and displaying which is insignificant extra solution activity as indicated above, as well as the node data structure and computing P-values which amounts to mathematical concepts, also as indicated above. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.






Allowable Subject Matter
Claims 29-48 contain allowable subject matter. The closest prior art of record, US 2009/0182513 (“Draghici”), “Signaling Pathways Coupling Phenomena” (“Donato”) and US 2012/0041683 (“Vaske”) teach methods for analyzing biological networks in the form of biological pathways. However, these references and the remaining prior art of record, fail to disclose or suggest 
(claims 29, 43)
“for the first pathway and the second pathway, computing a second P-value indicating a probability of observing the measured differences on that pathway just by chance when the set of intersecting nodes is removed; and

in response to the first P-value of the first pathway being lower than the second P-value of the first pathway and the first P-value of the second pathway being lower than the second P-
value of the second pathway, generating and displaying an indication that an independent functional module is present between the first pathway and the second pathway, wherein the
independent functional module that includes many or all of the common nodes between the two pathways”,

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  







Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Topological analysis of mass-balanced signaling networks: a framework to obtain network properties including crosstalk”: This study presents a stoichiometrically based analysis
 of signaling networks using methods that have been established and extensively used for the analysis of metabolic networks. This type of analysis is enabled by describing the chemical reactions that comprise a signaling network with chemical equations that in turn can be described by a stoichiometric matrix.	
US 2007/0009923: Methods of developing and using models of cellular networks by applying a probabilistic graphical model are provided.
US 2007/0038385: Methods for identification of novel protein drug targets and biomarkers utilizing functional networks
US 2009/0182513: methods and systems for determining the significance and relevance of a particular biological pathway in a disease.
US 2011/0191087: method of producing a kinetic model of a biological network, the method comprising (a) choosing a network topology, wherein the nodes of said topology represent biological entities and the edges of said topology represent interactions between said entities; (b) assigning kinetic laws and kinetic constants to said interactions; and (c) assigning starting concentrations to said biological entities
US 2012/0041683: a method for identifying components of biological pathways in an individual or subject and determining if the individual or subject is a candidate for a clinical regimen or treatment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148